Opinion filed October 19, 2006 















 








 




Opinion filed October 19, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00234-CR 
                                                    __________
 
                                    CARLOS MADRIGAL, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 104th District Court
 
                                                          Taylor
County, Texas
 
                                                  Trial
Court Cause No. 15253-B
 

 
                                                                   O
P I N I O N
Carlos Madrigal has filed in this court a motion
to withdraw his notice of appeal and dismiss his appeal.  The motion is signed by both Madrigal and his
counsel.
The motion is granted, and the appeal is dismissed.
 
October
19, 2006                                                                    PER
CURIAM
Do not publish.  See Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall, J., and Strange, J.